OFFICE      OF THE ATTORNEY        GENERAL    OF TEXAS
                                             AUSTIN

amawG.-~
 --


           Ponorable J. 8. WrchWm,             meoutite     Dire&or
           Stat&Depar&ent          ~~PabUo     Wel+re
                  8

           Dear   Dr.    &wA~Ifsan:          oplniw    m.   06143


                                  _.   .,.
                         :         :

                    mlls opizlion is glTF
           ae follo8ar

                  are,  negular S
                  (6), prorldest




    - -




                        ~~ti&3 5936, Revised Cltil Statutes
                   OS Texas, provides8
                             *sThe proceeds of the Yolmt~             sale
                   of the homestoad shall not he subject f0
                   gprnishzent or forced sale uithln sir
                   zionthsafter such sale.*
tionorable
         JI 9. U~Pchisen - p4ge 3



         'The Courts hare held in come came that
    oompen8ationrceaved rroa hom8etead property
    under oondenmatfonproaeedlngsis likeaise
     emapt*,

          lXn determining eligibility for old age
     ebssietawe the faot that.an applhsnt has a
     residenthme8tead deee not -eat     bie eUgibll-
     ity, on the other haul, it i8 ae8esmry to eon-
     siaerlaoomefromthe honmsteadlndeteruining
     eli@Mlity.
          lBecaueecf the,-     army compein?eSae
     winy old age amiistanaereolpients awe being
     Paoed to sell their homeetead piwprty;    there-
     fore, we euut'to Jou the ioll0ming queeticnm
                       :
               •(l)~Doee the lam &e    'hone- .'
          afeud oheraoter* to prOceeda from ~
          the ealeofhOmeetead eoas toex-
          en+  tram aenslderationeuch
          ceedein~etwndnimge~liQ;ibilr"     tt
          for old age aesistanaet
                   l ( 2) x i th e a mwer   to   q p w-
               tion one is 'fem*,then for what
               periodoitimearetheprooeede
               irosathe mle.of’the homentead fs-
               empt rrom o.on6ideration
                                      lnaofar
               as eligibilftytar old 6ge usiat-
               once is oonoernedt
                    '(3) Would the ansmrs to qms-
               fianrione and two be ‘ahanged in aft
               manuor if.the homestead gropesty wae
               sold imOlt8.ntad.l~beCmUse ai WWPn-
               ment actlont~
          (1) The principle of honmstecd exemptions  Is a
wholesome and deeply-cherishedone in Terns, and the uni-
versa1 rule of constructionaith rospeat thereto is a
liberal one.
               Article 334 of tbe lIevisedCivil Satutcs ae-
 Clam?SI
iionorableJ. 8. pistrolzisou
                         - page 3



                         *The pooeeds              of the toumtary               t3a.u of
           thehemesteadshall aotbeaubjeatto                                     gar-
           nisbment                  or iorwd      sale      rithin      Z&X month6
            after              such sale..         :'.
            The obvious.purposeOS this statute is to aid
 the geueraleuempt%onof tbohomesteadfros~toroedsale
by jgt.v%ng’to the~amner therdoi the%easouable opporttm-
ity  to sell the'saw3 .andreimeat the prooeed8 in
 another ultQOut jeopardizl~ the f%ndly hose.
          Paore suah prooeeda at a voluntary sale are,                                                   :
:~ithinthe sir m~onthsof the statute, reimested In
tithercxenpt property, suclzother exempt property, of
course, iremUatelp~ becomes izawne from a creditor*0
forced sale;butunleu    auahprooeedaaresoi.uveeted,
tiieythen boaome~liable to creditors as non-exempt
;:rope.rty           l         S%a wno ~~ewso me          Co .   v.   M a lin,   1 96   S.   w.   282.

Thhoprooeeda of ench a sale during the s&x aomths grace..
aXIdFrOtOdion allwed by the sfjtut0 eOCuw pr5dSiOly
the same etatus as though swh honwsteod still oristed '-_
that Is, they take the plaeo of the homestead for all
lQ@ a l         p lr p o ses          l



          Subeection (a~)of+Seotion So.& 8. B. 611, Aotr
of the 47th Legislature,regalar oe8sion, as quoted by you,
forbids the denying of aeeietanoe beaaueo of the ounershlp
by the appllcaut of a m&lemma homestead, tbus~reeoguia-
ing the principles af exemption above ateatianed.
          Your first question, therefore, shouti be inswer-
ed in the afffirmativegto auswer~othemkee would be to COEW
pal the owner of such homestead to forfeit MS statutory
exemption or be dcoied deservtng asslatanoe~ Such is not
the policy of the lau.
          (2) By tho &alogMs above discussed, the ex'&pt
charooter of the p-ooesds, esteuding Sor sir months as it
does, it uould follow that that period would apply in the
adxiuistration of the old age assistance fuxl. That is to
soy, it is only after the lapse of air months from the sale
that the fi0al-d
               Would be rorpirml or authorize3 to take i&G
xcount such yroooeds as any other noney  or furnio on hand
by        the      applicant.


          (3) The &wcr      to (1) and (2) above u@uld be t:ln
z%uLcin case Till5 snl5 OS the honestcad cropertp was invOl-
;;zaaryI.as by an involuntary CP cnforccd sale.
Hoaarable J. 8. Uar~blson * page 4




            ‘1~8   mt   W-   d0afu   be qprlifisd   to   m   m-
tont.  The statute doe8 not apeeiall~ exe0pt the proceeds
oirnimol~ntary    uleof   tbehomeatead,suchu     theoum-
p0IWtiOB psid UpOB 8,OondsnmrfiOB for 8 pUbu0 tt88,OC
the surplna rem&aAng after the pojrpeatof a liea upoa
f orealosureproaeaUng8 . :Soah preeeedm are oxeapt, hew
evea-,~gmamnble~             am 8partof   the exemptlea
of the thiag itmlf, by aonstruatlon. (HuBter 8. VOol-
dert,U5Wix.433).
         '~o,'ilso~~it hu b&m held that the proeseda et             '
an inouranae polio~ *hen colleofed are exempt m&  reamoa-
~ta53.
            -whati8 a ruoonaale t&me 18 a quemfion OS        rut,
uader the eircammtaaue~ of the partioular oaae.
          By aaalogj we tblak the appliaaat for aosistanoe
shoaldaotbeahargeddtb      lwbpreeeeda ior8tlea11f mix
nlontha .